DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Array Substrate And Display Device With Backside Camera”.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In each independent claims 1 and 10, in line 5 (each), the examiner suggests changing “first blinding hole” to read “first blind hole”, otherwise, there may be a lack of antecedent basis; and
Claims 2-9 and 11-16 inherit the objections to either independent claim 1 or 10.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 (as suggested) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 (ass suggested) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited to show substrates with through holes suitable for cameras; however, none of the prior art suggests blind holes to expose a camera and increase light transmittance.

This application is in condition for allowance except for the following formal matters: 
Objections have been made to the title and to the claims for minor informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892